Under the facts of this case and the Code, § 38-120, it was the duty of Beck  Gregg to answer the letter of August 12. Beck  Gregg recognized that by failure to answer this letter it had consented to the proposals made in that letter, as is shown by the fact that it attempted to cancel the order. If there had not been a valid order, accepted, it would have been idle to cancel it. I concur in the ruling that whether the delay in electing a remedy would bar a recovery is for the jury, for the reason that there is no affirmative allegation in the petition showing that on January 3, 1945, or at any other time, the goods were worth $2100 on the open market. It was simply stated in a letter to Beck  Gregg that the plaintiff's attorney wrote a letter to Beck  Gregg in which he made such a statement. Even if the letter is considered a part of the pleading for all purposes, that statement is not an affirmative allegation of fact, amounting to an irrefutable admission in judicio.